Citation Nr: 1224567	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  95-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of food poisoning.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He was stationed in Vietnam from May 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  During the course of this appeal, the Veteran moved several times and eventually became a resident of Mississippi.  His case was then transferred to the Jackson, Mississippi RO.  Unfortunately, the original claims file was lost.  The folder was rebuilt in September 1998 and May 1999 although several documents are missing.

In January 1996, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

The Veteran's claims have been remanded several times by the Board, most recently in April 2011, for additional development.  A review of the record indicates that the Board's directives have been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
A review of the records on the Virtual VA system shows that additional medical records have been generated since the last supplemental statement of the case (SSOC).  However, the Veteran's representative's May 2012 statement contains a waiver of initial RO consideration.

The issues of entitlement to service connection for a right arm disability and entitlement to a compensable evaluation for pulmonary coccidioidomycosis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals of food poisoning is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left knee disability was not manifested until several years after the Veteran's separation from active duty and has not been found by competent and credible evidence to be in any way related to such service.
	

CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As discussed above, the Veteran's original file was lost, and any notice under the VCAA provided at the time of the original claim is not contained in the rebuilt folder.  The Board finds, however, that legally adequate notice was provided to the Veteran in connection with his claim of service connection in January 2003 correspondence.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the January 2003 letter was provided after the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Further, the claim on appeal was  subsequently readjudicated in a January 2012 SSOC.

Regarding VA's duty to assist, the RO obtained entrance and discharge examination reports; service personnel records; VA treatment records; and records from the Social Security Administration (SSA).  

A VA joint examination was conducted in October 2008, and a VA opinion was obtained in September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the October 2008 and September 2010 VA opinions are sufficient.  They consider all of the pertinent evidence of record, to include VA treatment records and the Veteran's statements, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See 38 C.F.R. §3.159(c)(4). 

Unfortunately, the following original documents are no longer part of the claims folder - the claim for service connection; the Veteran's service treatment records (STRs); inpatient treatment records from January 1969 to April 1969 from the Wadsworth VA Medical Center in West Los Angeles, California; two April 1993 VA examination reports; and the April 1993 rating decision.  In such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

The AMC has attempted to obtain the missing documents.  In August 2009, a request for STRs under PIES (Personal Information Exchange System) code M01 was issued.  A September 2009 response included the Veteran's entrance and separation examination reports, but confirmed that the remaining STRs had been sent to the RO in March 1969.  The AMC requested treatment records from January 1969 to November 1993 from the Jesse Brown VAMC and the West Los Angeles VAMC.  Negative responses were received in August 2011 and July 2010, respectively.  The AMC also requested the two April 1993 VA examination reports from the Jesse Brown VAMC.  A negative response was received in August 2010.  Finally, the AMC requested a copy of the 1993 rating decision from the Jackson VAMC.  A negative response was received in September 2011.  The RO informed the Veteran that it had requested these records in a January 2012 letter as well as an undated letter.  A formal determination was entered by the AMC in January 2012 as to the unavailability of any clinical treatment records from 1969 to 1993, as well as the 1993 rating decision.  Therefore, in view of the foregoing, the Board concludes that further efforts to locate the missing records would be futile.

There is no indication that these documents are available from any other sources.  While this makes addressing the Veteran's claim more difficult, the evidence of record is sufficient to make an informed decision on his claim and there is no indication that any additional evidence exists that would assist VA with resolving this claim.  Accordingly, the Board concludes that adjudication of the claim is non-prejudicial even in the absence of this evidence.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis, or degenerative joint disease, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In cases of combat veterans, the testimony of the claimant can be sufficient to establish service connection if the injury alleged is consistent with the circumstances, conditions, and hardships of service.  Service connection may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154. 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Id. at 495. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran believes that he has a left knee disability resulting from an in-service injury.  Specifically, he contends that he injured his left knee as the result of jumping out of a helicopter into a rice paddy while stationed in Vietnam.  He maintains that he has had trouble with his left leg since that time.

As discussed above, the current file has been rebuilt.  Evidence no longer on file but mentioned or summarized in available documents on file will be incorporated by reference. 
  
An August 1968 release from active duty (REFRAD) examination contains a normal clinical evaluation of all systems.  On the accompanying medical history report, the Veteran denied joint and knee problems.

The record references an April 1969 discharge hospital summary from Wadsworth VA Medical Center in West Los Angeles and indicates that the Veteran was admitted in January 1969 complaining of left knee arthralgia and edema.  

The record also references an April 1993 VA examination and indicates that the Veteran complained of a stiff left knee.  Physical examination and X-rays of the knee were normal.

Post-service VA treatment records establish that the Veteran was hospitalized in October and November 1993 for deep venous thrombosis of the right lower extremity.  There are no references to left knee pain in these records.  In fact, a nursing assessment shows that the Veteran specifically denied having any musculoskeletal problems.  The November 1993 discharge summary shows that the left leg was normal upon examination.

In November 1995, the Veteran was hospitalized for deep venous thrombosis of the left lower extremity.  There are no references to left knee pain in these records.

During the January 1996 hearing, the Veteran testified that he was treated for a left knee condition in 1968 at either the 24th or 25th Division Hospital in Saigon.  He stated that he was hospitalized in November 1968 at a VA medical facility in Los Angeles, during which he had fluid aspirated from the knee.  He remained hospitalized until July 1969 because of a lung disorder.  He further testified that his current symptoms consisted of stiffness, pain, and instability in his left knee.  The Veteran stated that he had last received treatment for his left knee in 1993. 

An August 1996 VA mental health note shows that the Veteran reported having injured his left knee during a jump in Vietnam.  He stated that he had been assigned to an artillery battery for the first five months of his tour, after which he volunteered for infantry "to call in firepower."  

A March 1997 VA medication management record shows that the Veteran reported having "some arthritis pain."

An October 2008 VA joints examination report shows that the Veteran reportedly injured his left knee when he jumped out of a helicopter into a rice paddy while in Vietnam.  He stated that he was hospitalized and given pain medication.  He also stated that he had fluid aspirated from the left knee approximately one month after being discharged from service.  He reported recurrent episodes of swelling of the knees and legs over the years that had been controlled with compression hose and medication.  Physical examination revealed no objective impairment.  X-rays revealed mild patellofemoral degenerative joint disease (DJD) of the left knee.  The examiner reviewed the claims file and opined that there is "no evidence that it is at least as likely as not that [the Veteran] has any current left knee disability which could be related to the military service."  He acknowledged the Veteran's lay statements of treatment after discharge despite the fact that those records were not in the claims file.  He also noted that VA treatment records going back to 1993 contained no clinical records or X-rays regarding the Veteran's left knee.  

In September 2010, the RO obtained an opinion from the same doctor who had examined the Veteran in October 2008.  He reviewed the findings and conclusions as stated in the previous opinion.  He "performed an extensive review of the claims file" and could find no additional pertinent information.  The examiner stated that his original opinion remained unchanged.  

VA treatment records dated from November 2010 to December 2011 contain one complaint of left knee pain.  No diagnosis was provided. 

The sole evidence of an injury in service is in the testimony of the Veteran.  However, service personnel records confirm that he served in action against the enemy at the time he alleges he was injured.  The DD 214 shows that his military occupational specialty (MOS) was that of field artillery rocket crewman.  Personnel records show that he served as a cannoneer while stationed in Vietnam.  The Board also notes that the Veteran is currently service-connected for PTSD.  Thus, the combat presumptions under 38 U.S.C.A. § 1154(b) apply to this case.  The mere absence of corroborating evidence is not sufficient to rebut that presumption, and the Board accepts that the Veteran indeed sustained a left knee injury in service. 

There is no evidence of degenerative changes of the relevant joint within the first post-service year, nor has the Veteran so contended.  Presumptive service connection is therefore not warranted.

With respect to direct service connection, the medical evidence of record illustrates that the Veteran currently has a left knee disability, but does not show any relationship between the post-service left knee disability and the Veteran's active duty.  Lay evidence establishes that the Veteran injured his left knee while stationed in Vietnam.  However, that injury appears to have resolved in service, without notation of sequelae (including complaints or treatment).  Indeed, the REFRAD examination showed clinically normal lower extremities.  

Moreover, as previously discussed herein, a VA examiner concluded in October 2008 and September 2010 that there is no relationship between the Veteran's left knee disability and his active duty.  The examiner thoroughly reviewed the claims file, considered the Veteran's lay statements regarding symptoms of left knee pain since the time of a 1968 in-service injury, and provided a rationale for his negative nexus opinion.  Significantly, there is no competent medical evidence to the contrary.  

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of knee pain ever since service.  His assertions are competent, but not credible.  Specifically, his recent assertions of continued symptoms are inconsistent with other evidence of record.  The August 1968 examination report was normal, with no pertinent defects or diagnoses.  The record indicates that the Veteran received some type of medical treatment for his left knee in 1969.  The record also indicates that he complained of a stiff left knee during an April 1993 VA examination, although physical examination and X-rays were normal.  In 1996, the Veteran testified that he experienced stiffness, pain, and instability in his left knee.  The record is then silent for treatment or complaints for a left knee problem until the October 2008 VA joints examination.  In fact, the Veteran has received intermittent medical treatment for deep venous thrombosis in the lower extremities going back as far as 1993.  There is no mention of his left knee in any of these records.  Given the absence of any mention by the Veteran of pertinent complaints from 1996 until 2008, the Board finds his account of symptoms to be incredible.

The Board acknowledges the Veteran's opinion that his left knee pain is due to an old left knee injury.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his current left knee disability and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the October 2008 VA examiner who thoroughly reviewed the claims file, examined the Veteran, and concluded that the left knee disability was not related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disability.  There is no doubt to be resolved, and service connection for this disability is not warranted.  Gilbert, 1 Vet. App. at 57-58. 



ORDER

Service connection for a left knee disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issue on appeal.

Residuals of Food Poisoning

The Veteran contends that service connection for residuals of food poisoning is warranted.  Specifically, he notes that he was hospitalized for food poisoning for a period of 2-3 days in 1968 and has suffered from periodic vomiting and stomach pain since this incident. 

The record references the Veteran's STRs and indicates that there was a long history of treatment for epigastric distress, but no mention of food poisoning.  

The August 1968 REFRAD examination contains a normal clinical evaluation of all systems.  On the accompanying medical history report, the Veteran denied stomach problems, to include indigestion.

The record also references a May 1969 rating decision that denied service connection for a stomach ulcer because it was not shown to exist by the evidence of record.  

Post-service VA treatment records show that the Veteran was prescribed Maalox in September and October 1993. 

The Veteran was hospitalized in October and November 1993 for an unrelated problem.  He reported a three-week history of productive cough with vomiting afterwards.  He gave a prior medical history that included food poisoning in the late 1960's.  A nutritional screening shows that the Veteran denied problems with dysphagia, nausea, diarrhea, vomiting, and constipation.  

The Veteran was hospitalized for an unrelated problem in November 1995.  A nutritional screening shows that he denied problems with dysphagia, nausea, diarrhea, vomiting, and constipation.

During the January 1996 hearing, the Veteran testified that he contracted food poisoning in 1968 after eating Vietnamese food that had been prepared "out in the field."  He stated that he was treated for food poisoning at either the 24th or the 25th Division Hospital in Saigon, and that his stomach had bothered him ever since.  Specifically, he reported stomach aches as well as vomiting after eating certain foods.  He indicated that he had been prescribed Maalox.  He testified:  "I don't know if it had anything to do with the food poisoning or my stomach just got a little, you know, sensitive to certain things."  The Veteran indicated that he had last been treated for this condition in 1994 or 1995.  

The Veteran was treated for unrelated problems in July 2000, February 2002, and February 2005.  He denied any gastrointestinal upset, to include diarrhea, abdominal pain, and constipation.  

An April 2009 VA examination report shows that the Veteran reportedly contracted food poisoning while stationed in Vietnam.  He developed nausea, vomiting, and diarrhea that lasted for 2-3 days.  He returned to normal within 3-4 days.  The Veteran reported recent discomfort in the left chest area and upper abdomen.  [The Board notes that these symptoms were later attributed to the Veteran's service-connected PTSD.]  He also complained of nausea and vomiting after eating greasy foods, with alternating constipation.  He took medication for the constipation.  He denied a history of gastroesophageal reflux disease (GERD) or peptic ulcer disease.  The examiner noted that a CT scan of the abdomen in November 2008 suggested a possible hiatal hernia, but it was not definitive.  The examiner diagnosed irritable bowel syndrome.  He reviewed the claims file, but was unable to find any of the original clinical notes related to treatment of food poisoning.  Nonetheless, he determined that there was no evidence of any residual related to the single instance of food poisoning during service.  He explained:  "It would be very unusual to have an ongoing problem related to an isolated episode of food poisoning, and very unlikely in this particular case."  He reasoned that the Veteran had recovered from the initial episode after a short time interval and had no recurrent problems.  The examiner concluded that the Veteran's current gastrointestinal symptoms were less likely as not related to any residuals of food poisoning.  Instead, he attributed the Veteran's complaints to irritable bowel syndrome. 

In August 2010, the RO obtained an opinion from another VA doctor.  The doctor reviewed the claims file and noted that the Veteran had one episode of food poisoning while on active duty.  He also noted that the Veteran had developed symptoms compatible with irritable bowel syndrome in 2008.  The doctor opined that the Veteran's current gastrointestinal disorder is unrelated to his active service.  He reasoned that food poisoning is a temporary condition and is not associated with irritable bowel syndrome. 

In October 2010, a temporary file containing VA treatment records from September 2009 to June 2010 was added to the Veteran's claims file.  These records establish that the Veteran has been diagnosed with reflux and h. Pylori.  Therefore, the Board finds that a remand is necessary to obtain a new medical opinion in light of this evidence.  

Accordingly, the case is REMANDED for the following action:

1. Give the claims folder to the examiner who conducted the April 2009 VA examination, or to a suitable replacement if that examiner is no longer available, and request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand and any relevant medical records contained in the Virtual VA system, must be sent to the examiner for review in conjunction with the examination.  The examiner should answer the following questions:

(a) Does the Veteran have any current disorder stemming from food poisoning?

(b) If yes, is it at least as likely as not, i.e., a 50 percent probability or greater, that any current disorder stemming from food poisoning had its onset during service or is otherwise attributable to service?

In answering these questions, the examiner should specifically include a discussion as to whether any current disorder is consistent with the Veteran's competent and credible assertions that he developed food poisoning in Vietnam.  The examiner must assume that the Veteran had a long history of treatment for epigastric distress during service.  The examiner should consider all relevant evidence, to include the Veteran's January 1996 testimony; the April 2009 VA examination report; and September 2009 VA treatment records, which contain a diagnosis of h. Pylori.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


